Opinion of the Court by
Judge Hardin:
The petition states the name of the plaintiff as “ late a constable ■of Henry county,” and sets forth a list of notes and accounts, which as described,, appear to be the evidences of claims due to other persons than the plaintiff; and as the petition does not allege that the plaintiff was the legal or equitable owner, of the debts, or in fact that he delivered them to the appellant, Bartan, unless such averment is imported by the statement of the execution and delivery of the receipt, it may well be doubted whether the petition ■does not disclose a cause of action in the payers of the claims rather than in the plaintiff; but waiving this point, there is a still more serious, and we think, fatal objection to the judgment. Several of the claims embraced by the receipt of Bartan exceed the sums of which either justices or quarterly courts have jurisdiction. In our opinion the law regulating the official duties and Tesponsibilities of constables does not contemplate the collection of debts, as to which, courts inferior to the Circuit Courts have not jurisdiction, and which ordinarily require the services of a prac*587ticing attorney to prosecute them to judgment. As to each of the claims of this description, we think said Bartan was alone responsible; and, as an agent, not officially, nor was he liable for the damages or interest executing the ordinary legal interest demanded by the statutes against delinquent or defaulting officers.
Wherefore, as the amount of the judgment, as against all the defendants, is larger than was authorized by the facts disclosed in the petition, the same is reversed and the cause remanded for further proceedings not inconsistent with this opinion.